                                                                            Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




LUCILLE VAUGHN,

      Plaintiff,

v.                                                        4:19cv155-WS/CAS

ANDREW SAUL, Commissioner
of the Social Security Administration,

      Defendant.



               ORDER ADOPTING THE MAGISTRATE JUDGE'S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 18) docketed November 26, 2019. The magistrate judge recommends that the

Commissioner's decision to deny the plaintiff's application for benefits be affirmed.

The plaintiff has filed no objections to the report and recommendation.       The

court being in accord with the magistrate judge’s report and recommendation, it is

ORDERED:
                                                                           Page 2 of 2


      1. The court ADOPTS and incorporates by reference into this order the

magistrate judge's report and recommendation (ECF No. 18).

      2. The Commissioner's decision to deny the plaintiff's application for

benefits is AFFIRMED.

      3. The clerk shall enter judgment stating: "The decision of the Commissioner

is AFFIRMED."

      DONE AND ORDERED this            7th    day of    January     , 2020.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
